NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOHN SCOTT WEBB,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-5095
                                             )
GREEN TREE SERVICING, LLC,                   )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 17, 2018.

Appeal from the Circuit Court for Pinellas
County; Pamela A.M. Campbell, Judge.

Mark P. Stopa of Stopa Law Firm,
Tampa, for Appellant.

John D. Cusick of Phelan Hallinan
Diamond & Jones, PLLC, Ft. Lauderdale,
for Appellee.



PER CURIAM.


             Affirmed.


KELLY, SALARIO and ROTHSTEIN-YOUAKIM, JJ., Concur.